DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "R4 of the formula”.  R4 is neither recited in claim 4 nor parent claim 1.  Therefore, it is not clear what is intended bythe limitation. R4 is recited in claim 2, however it is not clear whether the dependency should be changed.  Note that reciting the formula again in claim 34 would overcome the instant rejection.  Any amendment should be in accordance with 37 CFR 1.75(c) and MPEP 608.01(n).  
Claim 12 recites the limitation "formula (III)" and “formula IV”.  The formulae are not recited in either claim 12 nor parent claim 1.  Therefore, it is not clear what is intended by reciting these formula numbers without defining them. Formula III is recited in claim 2 and formula IV is recited in claim 3.  Note that reciting the formula again in claim 34 would overcome the instant rejection.  Any amendment should be in accordance with 37 CFR 1.75(c) and MPEP 608.01(n).  
Claims 38 and 39 recite “formula II”, which is undefined in the instant claims and parent claim 21.  Therefore, the scope cannot be determined.  It is noted that formula II is defined in claim 22.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 4, 7, 11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2010/0209631 (Herein Kim) as evidenced by the originally filed specification.  
As to claim 1, Kim discloses a crosslinkable polymer composition.  See abstract, paragraphs 12-17 and examples.  The composition comprises a first polymer has a C1-C12 alkyl (meth)acrylate (paragraph 35-36), such as ethylhexyl acrylate which is also exemplified.  The polymer has a crosslinkable functional group is an acetoacetate functional group, which is exemplified as a crosslinking functional group capable of forming covalent linkages with an adjacent chain (thus crosslinking) when pressure is applied in the specification of the instant application (paragraphs 45 and 51-52).  In the alternative, the copolymer would obviously crosslink with an adjacent polymer chain.
As to claim 4, the comonomer can be formula I, wherein n=1 and R5=hydrogen.  Specifically is hydroxyethyl(meth)acrylate.  See paragraph 45.
As to claim 7, see paragraph 35, teaching 90 to 99.9 of formula I and 0.1 to 10 parts of the crosslinking monomer.  While these are in parts, the moles can be calculated by the molecular weight of the monomer units and are within the claimed range for the examples, etc.
As to claim 11, paragraph 48 teaches the use of a monomer to control the glass transition (Tg) and paragraph 35 teaches that high alkyl group monomers increase the Tg.
As to claims 13-14, pressure sensitive adhesives and coatings are taught comprising the composition.  See abstract, paragraph 5 and examples.
As to claim 15, a method of making a pressure sensitive adhesive or a coating is disclosed.  See paragraphs 82-87 and examples. The method comprises applying the adhesive to a substrate (e.g. glass surface or layer) and crosslinking (curing) by applying pressure (i.e. is a pressure sensitive adhesive) and it is crosslinked (thus for a time sufficient to cure).  See paragraphs 82-87 and examples.

Claim(s) 1, 3, 6-11 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2003/0216519 (Herein Heilmann) as evidenced by the originally filed specification.  
As to claims 1 and 13-14, Heilmann discloses a crosslinkable polymer (oligomer) composition.  See abstract, paragraphs 12-17 and examples.  The composition is for pressure sensitive adhesives.  See paragraph 21, 72, 108, abstract and examples. The composition comprises a first polymer has a C5-C12 alkyl (meth)acrylate (paragraph 50), such as isobornyl acrylate which is also exemplified.  The polymer has a crosslinkable copolymer that crosslinks with an adjacent chain.  See abstract, paragraph 20-22, 26 and examples.  The polymer has a crosslinkable functional group is an acetoacetate (paragraph 54 and examples) functional group, which is exemplified as a crosslinking functional group capable of forming covalent linkages with an adjacent chain (thus crosslinking) when pressure is applied in the specification of the instant application (paragraphs 34 and 50-52).  In the alternative, the copolymer would obviously crosslink with an adjacent polymer chain.
As to claim 3, the crosslinkable monomer is 3-aminopropyl methacrylate, reading on formula IV, wherein R3 is methyl and L1 is C3 alkylene.  See paragraph 56.
As to claim 6, the comonomer can be formula I, wherein n=1 and R5=hydrogen.  Specifically is hydroxyethyl(meth)acrylate.  See paragraph 55.
As to claim 7, see examples such as in paragraph 247 showing 95 parts monomers of formula I and 5 parts of 1,3-oxazolin-5-one (crosslinking monomer), which has a molar ratio within the claimed range.
As to claims 8-9, the crosslinkable monomer can be ethylene di(meth)acrylate (paragraph 78), which reads on formula V and VI wherein R6=R8=methyl or H and m=1.
As to claim 10, the diacrylate is utilized in e.g. 0.5 parts in example 68.
As to claim 11, monomers are utilized to increase the glass transition. See paragraph 50, 98 and 72.
As to claim 15, a method of using the pressure sensitive adhesive or coating comprising contacting the adhesive with a substrate to crosslink it. The composition is pressed against a substrate (with e.g. a roller, also implied by pressure sensitive adhesive), which crosslinks it, and forms adhesion.  See paragraph 72, 127 and examples.



Claim(s) 1, 4, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,721,329 (Herein Fujiwa) as evidenced by the originally filed specification.  
As to claims 1, 13 and 14, Fujiwa discloses a crosslinkable polymer composition.  See abstract, paragraphs 12-17 and examples.  The composition is for pressure sensitive adhesives.  See col. 8, lines 8-30 and structures therein. The composition comprises a first polymer such as butyl (meth)acrylate (C4, reading on formula I).  See col. 8, lines 50-70.  The polymer has a crosslinkable monomer, specifically an acetoacetate monomer prepared via reacting hydroxyl methacrylate and diketone.  See col. 6 and specifically example 1.  The polymer has a crosslinkable functional group is an acetoacetate functional group, which is exemplified as a crosslinking functional group capable of forming covalent linkages with an adjacent chain (thus crosslinking) when pressure is applied in the specification of the instant application (paragraphs 34 and 50-52).  In the alternative, the copolymer would obviously crosslink with an adjacent polymer chain.
As to claim 4, the comonomer can be formula I, wherein n=1 and R5=hydrogen.  Specifically is hydroxyethyl(meth)acrylate.  See col. 87, lines 50-65.


Claim(s) 1, 3, 6 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2010/0120931 (Herein Zajackowski) as evidenced by the originally filed specification.  
As to claims 1, 3, 6 and 13-14, Zajackowski discloses a crosslinkable polymer (oligomer) composition.  See abstract, paragraphs 3-9 and examples.  The composition is for pressure sensitive adhesives.  See paragraph 7-10 abstract and examples. The composition comprises a first polymer has a butyl alkyl (meth)acrylate (paragraph 13).  Also exemplifying ethylhexyl acrylate.  The polymer has a crosslinkable copolymer that crosslinks with an adjacent chain.  See paragraph 45 and table 1 and paragraph 23 teaching amines.   The polymer has a crosslinkable functional group is an acetoacetate (table 1 and 54 and examples) or amino-ethyl methacrylate (reading on formula IV of claim 3 and 6, , see table 1 and paragraph 22-23) functional group, which is exemplified as a crosslinking functional group capable of forming covalent linkages with an adjacent chain (thus crosslinking) when pressure is applied in the specification of the instant application (paragraphs 34 and 50-52).  In the alternative, the copolymer would obviously crosslink with an adjacent polymer chain.

Claim(s) 1-2, 7 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 1172861 (herein Yamanouchi) as evidenced by the originally filed specification.  
It setting forth the instant rejection, a machine translation has been relied upon.
As to claims 1-2 and 14, Yamanouchi discloses a crosslinkable polymer composition.  See abstract, paragraph 2, 44, 89 and examples.  The composition is for adhesives and coatings.  See paragraph 92 and 108-109. The composition comprises a first polymer has a butyl alkyl (meth)acrylate (paragraph 13) and of monomer M-1, shown below.  Specifically see examples starting at paragraph 50.  Monomer M-1 reads on formula III, wherein R4=the group of formula, wherein p=1, L1=C5 alkylene and R6=methyl.  Note that this is a preferred crosslinkable monomer, which is exemplified in the instant specification as a crosslinking functional group capable of forming covalent linkages with an adjacent chain (thus crosslinking) when pressure is applied in the specification of the instant application (paragraphs 34 and 50-52).  In the alternative, the copolymer would obviously crosslink with an adjacent polymer chain.

    PNG
    media_image1.png
    252
    504
    media_image1.png
    Greyscale


As to claim 7, see the examples, wherein butyl acrylate is utilized in e.g. 95 mol%, while M-1 is utilized in 2 mol%.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, and 7-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 11 and 14 of U.S. Patent No. 10,968,369. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, patented claim 1 has all the features with the proviso that the patented claim is narrower.  Nevertheless, all limitations are met.
As to claim 4, see patented claim 2.  
As to claim 7, see patented claim 4.
As to claim 8, see patented claim 5.
As to claim 9, see patented claim 6.
As to claim 10, see patented claim 7.
As to claim 11, see patented claim 8.
As to claims 13-14, see patented claim 11.
As to claim 15, see patented claim 14.


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art is silent on the disulfide of formula III, wherein L1 is ethylene and R5 is methyl as outlined in claim 5.  Further, there is no motivation to utilize the combination of I, III and IV as outlined in claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK S KAUCHER/Primary Examiner, Art Unit 1764